     Case 2:19-cv-09369-PSG-RAO Document 1 Filed 10/31/19 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiffs,
 8
                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
     LUCINE ALSULIMAN, individually ) Case No.
11
     and on behalf of all others similarly )
12   situated,                             ) CLASS ACTION
13                                         )
     Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
14                                         ) OF:
15          vs.                            )
                                           ) 1. NEGLIGENT VIOLATIONS OF
16                                              THE TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
17   LENDUP GLOBAL, INC.; DOES 1 )              §227 ET SEQ.]
     through 10, inclusive,                ) 2. WILLFUL VIOLATIONS OF THE
18                                              TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
19   Defendants.                           )    §227 ET SEQ.]
20                                         )
                                           ) DEMAND FOR JURY TRIAL
21
           Plaintiff, LUCINE ALSULIMAN (“Plaintiff”), individually and all others
22
     similarly situated, alleges the following upon information and belief based upon
23
     personal knowledge:
24
                               NATURE OF THE CASE
25
           1.    Plaintiff brings this action individually and on behalf of all others
26
     similarly situated seeking damages and any other available legal or equitable
27
     remedies resulting from the illegal actions of LENDUP GLOBAL, INC.
28



                                CLASS ACTION COMPLAINT
                                           -1-
     Case 2:19-cv-09369-PSG-RAO Document 1 Filed 10/31/19 Page 2 of 8 Page ID #:2




 1   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 2   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 3   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 4                                JURISDICTION & VENUE
 5         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 6   a resident of California, seeks relief on behalf of a Class, which will result in at
 7   least one class member belonging to a different state than that of Defendant, a
 8   company with its principal place of business and State of Incorporation in
 9   California state. Plaintiff also seeks up to $1,500.00 in damages for each call in
10   violation of the TCPA, which, when aggregated among a proposed class in the
11   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
12   Therefore, both diversity jurisdiction and the damages threshold under the Class
13   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
14   jurisdiction.
15         3.        Venue is proper in the United States District Court for the Central
16   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
17   because Defendant does business within the state of California and Plaintiff
18   resides within this District.
19                                          PARTIES
20         4.        Plaintiff, LUCINE ALSULIMAN (“Plaintiff”), is a natural person
21   residing in Los Angeles County of the state of California and is a “person” as
22   defined by 47 U.S.C. § 153 (10).
23         5.        Defendant, LENDUP GLOBAL, INC. (“Defendant”), is a short term
24   lending website and is a “person” as defined by 47 U.S.C. § 153 (10).
25         6.        The above named Defendant, and its subsidiaries and agents, are
26   collectively referred to as “Defendants.” The true names and capacities of the
27   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
28   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious


                                     CLASS ACTION COMPLAINT
                                                -2-
     Case 2:19-cv-09369-PSG-RAO Document 1 Filed 10/31/19 Page 3 of 8 Page ID #:3




 1   names. Each of the Defendants designated herein as a DOE is legally responsible
 2   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 3   the Complaint to reflect the true names and capacities of the DOE Defendants
 4   when such identities become known.
 5         7.      Plaintiff is informed and believes that at all relevant times, each and
 6   every Defendant was acting as an agent and/or employee of each of the other
 7   Defendants and was acting within the course and scope of said agency and/or
 8   employment with the full knowledge and consent of each of the other Defendants.
 9   Plaintiff is informed and believes that each of the acts and/or omissions
10   complained of herein was made known to, and ratified by, each of the other
11   Defendants.
12                              FACTUAL ALLEGATIONS
13         8.      Beginning on or around June 14, 2018, Defendant contacted Plaintiff
14   on her cellular telephone, ending in -2347, in an effort to sell or solicit its
15   services.
16         9.      Defendant used an “automatic telephone dialing system”, as defined
17   by 47 U.S.C. § 227(a)(1) to place its daily calls to Plaintiff seeking to sell or
18   solicit its business services.    At one or more instance during these calls,
19   Defendant utilized an “artificial or prerecorded voice” as prohibited by 47 U.S.C.
20   § 227(b)(1)(A).
21         10.     Defendant’s calls constituted calls that were not for emergency
22   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
23         11.     Defendant’s calls were placed to telephone number assigned to a
24   cellular telephone service for which Plaintiff incurs a charge for incoming calls
25   pursuant to 47 U.S.C. § 227(b)(1).
26         12.     Plaintiff is not a customer of Defendant’s services and has never
27   provided any personal information, including her cellular telephone number, to
28   Defendant for any purpose whatsoever. Accordingly, Defendant never received


                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:19-cv-09369-PSG-RAO Document 1 Filed 10/31/19 Page 4 of 8 Page ID #:4




 1   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 2   dialing system or an artificial or prerecorded voice on her cellular telephone
 3   pursuant to 47 U.S.C. § 227(b)(1)(A).
 4                                CLASS ALLEGATIONS
 5         13.    Plaintiff brings this action on behalf of herself and all others
 6   similarly situated, as a member of the proposed class (hereafter “The Class”)
 7   defined as follows:
 8
 9                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
10                telephone made through the use of any automatic
11                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
12
                  receiving such calls within the four years prior to the
13                filing of this Complaint
14
           14.    Plaintiff represents, and is a member of, The Class, consisting of All
15
     persons within the United States who received any telephone calls from
16
     Defendant to said person’s cellular telephone made through the use of any
17
     automatic telephone dialing system or an artificial or prerecorded voice and such
18
     person had not previously not provided their cellular telephone number to
19
     Defendant within the four years prior to the filing of this Complaint.
20
           15.    Defendant, its employees and agents are excluded from The Class.
21
     Plaintiff does not know the number of members in The Class, but believes the
22
     Class members number in the thousands, if not more. Thus, this matter should be
23
     certified as a Class Action to assist in the expeditious litigation of the matter.
24
           16.    The Class is so numerous that the individual joinder of all of its
25
     members is impractical. While the exact number and identities of The Class
26
     members are unknown to Plaintiff at this time and can only be ascertained
27
     through appropriate discovery, Plaintiff is informed and believes and thereon
28



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:19-cv-09369-PSG-RAO Document 1 Filed 10/31/19 Page 5 of 8 Page ID #:5




 1   alleges that The Class includes thousands of members. Plaintiff alleges that The
 2   Class members may be ascertained by the records maintained by Defendant.
 3           17.      Plaintiff and members of The Class were harmed by the acts of
 4   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 5   and Class members via their cellular telephones thereby causing Plaintiff and
 6   Class members to incur certain charges or reduced telephone time for which
 7   Plaintiff and Class members had previously paid by having to retrieve or
 8   administer messages left by Defendant during those illegal calls, and invading the
 9   privacy of said Plaintiff and Class members.
10           18.      Common questions of fact and law exist as to all members of The
11   Class which predominate over any questions affecting only individual members
12   of The Class. These common legal and factual questions, which do not vary
13   between Class members, and which may be determined without reference to the
14   individual circumstances of any Class members, include, but are not limited to,
15   the following:
16
        a.         Whether, within the four years prior to the filing of this Complaint,
17
                   Defendant made any call (other than a call made for emergency
18                 purposes or made with the prior express consent of the called party) to a
19
                   Class member using any automatic telephone dialing system or any
                   artificial or prerecorded voice to any telephone number assigned to a
20                 cellular telephone service;
21      b.         Whether Plaintiff and the Class members were damages thereby, and
                   the extent of damages for such violation; and
22      c.         Whether Defendant should be enjoined from engaging in such conduct
23                 in the future.
24
             19.      As a person that received numerous calls from Defendant using an
25
     automatic telephone dialing system or an artificial or prerecorded voice, without
26
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of
27
     The Class.
28



                                      CLASS ACTION COMPLAINT
                                                 -5-
     Case 2:19-cv-09369-PSG-RAO Document 1 Filed 10/31/19 Page 6 of 8 Page ID #:6




 1         20.    Plaintiff will fairly and adequately protect the interests of the
 2   members of The Class.        Plaintiff has retained attorneys experienced in the
 3   prosecution of class actions.
 4         21.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Class members is impracticable. Even if every Class member could afford
 7   individual litigation, the court system could not. It would be unduly burdensome
 8   to the courts in which individual litigation of numerous issues would proceed.
 9   Individualized litigation would also present the potential for varying, inconsistent,
10   or contradictory judgments and would magnify the delay and expense to all
11   parties and to the court system resulting from multiple trials of the same complex
12   factual issues. By contrast, the conduct of this action as a class action presents
13   fewer management difficulties, conserves the resources of the parties and of the
14   court system, and protects the rights of each Class member.
15         22.    The prosecution of separate actions by individual Class members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Class members not parties to
18   such adjudications or that would substantially impair or impede the ability of such
19   non-party Class members to protect their interests.
20         23.    Defendant has acted or refused to act in respects generally applicable
21   to The Class, thereby making appropriate final and injunctive relief with regard to
22   the members of the California Class as a whole.

23
                             FIRST CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
25                               47 U.S.C. §227 et seq.
26         24.    Plaintiff repeats and incorporates by reference into this cause of
27   action the allegations set forth above at Paragraphs 1-23.
28         25.    The foregoing acts and omissions of Defendant constitute numerous


                                     CLASS ACTION COMPLAINT
                                                -6-
     Case 2:19-cv-09369-PSG-RAO Document 1 Filed 10/31/19 Page 7 of 8 Page ID #:7




 1   and multiple negligent violations of the TCPA, including but not limited to each
 2   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 3          26.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 4   seq., Plaintiff and the Class Members are entitled an award of $500.00 in
 5   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 6   227(b)(3)(B).
 7          27.   Plaintiff and the Class members are also entitled to and seek
 8   injunctive relief prohibiting such conduct in the future.
 9
                         SECOND CAUSE OF ACTION
10
      Knowing and/or Willful Violations of the Telephone Consumer Protection
11                                      Act
12                            47 U.S.C. §227 et seq.
13
            28.   Plaintiff repeats and incorporates by reference into this cause of

14
     action the allegations set forth above at Paragraphs 1-27.

15
            29.   The foregoing acts and omissions of Defendant constitute numerous

16
     and multiple knowing and/or willful violations of the TCPA, including but not
     limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
17
     seq.
18
            30.   As a result of Defendant’s knowing and/or willful violations of 47
19
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
20
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47
21
     U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22
            31.   Plaintiff and the Class members are also entitled to and seek
23
     injunctive relief prohibiting such conduct in the future.
24
                                  PRAYER FOR RELIEF
25
      WHEREFORE, Plaintiff requests judgment against Defendant for the following:
26
     ///
27
     ///
28



                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:19-cv-09369-PSG-RAO Document 1 Filed 10/31/19 Page 8 of 8 Page ID #:8




 1                          FIRST CAUSE OF ACTION
           Negligent Violations of the Telephone Consumer Protection Act
 2                              47 U.S.C. §227 et seq.
 3
               • As a result of Defendant’s negligent violations of 47 U.S.C.
 4
                 §227(b)(1), Plaintiff and the Class members are entitled to and
 5               request $500 in statutory damages, for each and every violation,
 6               pursuant to 47 U.S.C. 227(b)(3)(B); and

 7             • Any and all other relief that the Court deems just and proper.
 8
                         SECOND CAUSE OF ACTION
 9
      Knowing and/or Willful Violations of the Telephone Consumer Protection
10                                      Act
11                            47 U.S.C. §227 et seq.
12             • As a result of Defendant’s willful and/or knowing violations of 47
13               U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
                 and request treble damages, as provided by statute, up to $1,500, for
14
                 each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and
15               47 U.S.C. §227(b)(3)(C); and
16
               • Any and all other relief that the Court deems just and proper.
17
18
           Respectfully submitted this 30th day of October, 2019.
19
                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
20
21                                   By: /s Todd M. Friedman
22                                       Todd M. Friedman
                                         Law Offices of Todd M. Friedman
23
                                         Attorney for Plaintiff
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -8-
